ingDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendment filed on 15 November 2021 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: none 
Claims cancelled: none 
Claims added: none
Claims currently pending: 1-18
Response to Arguments
Applicant argues, on page 6 of their remarks, "In the present Office Action the Examiner continues to cite Brown as teaching this feature at paragraphs [0060]-[0061] and [0082]-[0089]" in reference to the limitation from claim 1: "prompting the customer to provide information, via the customer interface, by which a unique customer identification code (UCIC) of the customer can be identified during a period during which the customer is on hold" (italics and underline in original remarks). Applicant's characterization of the grounds of rejection (i.e., that solely Brown is relied upon to teach the claim language quoted) is incorrect as made clear in the previous Office action. First, the claim limitation in question is listed in the grounds of rejection as:

	(Lagadec: Col. 2, Ll. 5-20 and Col. 3, Ll. 12-55 and Col. 4, Ll. 7-60)

Examiner notes that the text demarcated with strike-through font is discussed in the prose section of the grounds of rejection at the end of the claim language listing. As noted in the previous Office action, the strike-through demarcation is NOT a statement that Lagadec teaches none of the claim language demarcated. The meaning of the strike-through demarcation is nothing more than an indication that the words are discussed in the prose section of the grounds of rejection. For example, a claim limitation that 
Lagadec teaches identifying a customer via a "request sent by the consumer [which] includes identification data of the consumer" in Col. 2, Ll. 11-12 and Col. 3, Line 56 - Col. 4, Line 19. Lagadec does not appear to specify that the customer input is received "during a period during which the customer is on hold" and does not appear to make explicit that the user is prompted for the identifying information received while "on hold". However, Brown teaches prompting a user for identifying information in at least 0060-0061 in order to retrieve a user profile while on hold in order to provide the user with personalized services while on hold in at least 0082-0089. 
Thus we see that portions of the claim language in question are taught by Lagadec: namely a request from a consumer that includes identification information for the consumer. Additionally, portions of the claim language in question are taught by Brown: specifically receiving information from a caller, while on hold, that identifies the caller. That is, Lagadec teaches receiving customer identification information and Brown teaches doing so while the customer is "on hold". 
Applicant further refers to Lagadec and argues, "While the cited passages mention an identification that is unique to a customer, this information is part of a customer profile and not entered by a user in response to a prompt as set forth in the subject claim". As in the argument above, Applicant appears to be ignoring substantial portions of the grounds of rejection as presented in the previous Office action. As to Applicant's argument with respect to Brown not teaching that information is "entered in response to a prompt as set forth in the subject claim"; that is, Applicant argues, near the bottom of page 7, "That is, there is no discussion in Brown of prompting user to enter information that is used to identify a UCIC of the customer during an on-hold period". First, Examiner notes that the specification in the instant application details what this claim limitation covers in 00114 with the discussion of item 602 from Figure 15, "At 602, the customer is identified. Identification of the customer may be performed, for instance, using caller ID, customer-specific information (e.g., social security number, customer ID 
Applicant argues, on page 8 of their remarks, "However, Lagadec does not discuss multiple anonymous codings such as the claimed UCIC and ADIC". This argument is misdirected as the grounds of rejection in the previous Office action does NOT rely solely on Lagadec to disclose these features of the claims, but rather primarily relies upon several teachings from Demello to reject the claim limitation in question: "matching the UCIC to an advertisement delivery identification code (ADIC) by identifying an anonymized customer profile associated with the UCIC, and reading the ADIC from the anonymized customer profile, wherein the ADIC is associated with one or more key lifestyle indicators (KLIs) that describe lifestyle attributes of the customer as determined from financial transaction history information of the customer and associated with the UCIC; retrieving one or more targeted offers matched to the customer as a function of the KLIs in the anonymized customer profile". This limitation is addressed in the grounds of rejection with Lagadec in view of Demello: 

Thus, this argument appears to ignore the relied upon citations from Demello and argues solely against Lagadec teaching the entirety of the claim limitation. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant appears to be referring to remarks from an unspecified previous Office action, and argues, on page 9, that Lagadec does not teach "key lifestyle indicators (KLIs)". However, Applicant appears to be responding to previous remarks and not specifically addressing the grounds of rejection presented in the Previous Office action dated 13 May 2021. The grounds of rejection in the previous Office action, and repeated herein as the claims have not been amended, utilize Demello to teach linking of two profiles in disparate systems and does not rely solely on Lagadec to teach this limitation.
Applicant, on page 9, further references alleged remarks from an unspecified previous Office action, and argues, "The KLIs derived from the transaction data are used to determine an ADIC that 
Beginning on page 10, Applicant refers to the Office action dated 13 May 2021 and summarizes Examiner's remarks. Examiner does not confirm nor deny the veracity of the summations.
Applicant references the Office action dated 13 May 2021, specifically (A), reiterates the argument raised with respect to Brown and the prompting for information during an on-hold period. However, this argument does not raise any new points and the rebuttal above need not be repeated.
Applicant references the Office action dated 13 May 2021, specifically (B), reiterates the argument, again, raised with respect to Brown and the prompting for information during an on-hold period. However, this argument does not raise any new points and the rebuttal above need not be repeated
Applicant references the Office action dated 13 May 2021, specifically (C), Applicant argues that the combination of Lagadec in view of Brown fails to "teach using customer-provided information to identify a unique customer identification code (an anonymous coding) of the customer, which is assigned by the financial institution". This argument is persuasive as Lagadec does not appear to specify that the voice response system is operated by a financial institution. Therefore, this action is non-final.

Applicant references the Office action dated 13 May 2021, specifically (D), and argues, "Secondly, the cited portions of Demello relating to linking a user profile with a second anonymous identifier in secondary system do not teach the claimed ADIC or linking an ADIC with a UCUC {sic.}" and asserts that "Rather the cited portions only relate to cross-referencing a user profile across two systems". This argument is unpersuasive as the claimed invention acts as to cross-reference two user profiles maintained on disparate systems by linking a UCIC with and ADIC, as described in 00107 of the specification: "The UCIC is matched by the server 520 and/or processor 522 to an anonymous identifier, described herein as an advertisement identification code (ADIC) 538, which anonymously but uniquely identifies the user" and "Matching the UCIC 536 to an ADIC 538 may be performed by identifying an anonymous customer profile associated with the UCIC, and reading an ADIC from the anonymous customer profile, where the ADIC is indicative of KLIs in the profile". Thus, the claimed invention has one system with a database containing user profiles with each profile containing a UCIC and an ADIC, with the ADIC serving as a category identifier in a separate database with the ADIC "indicative of KLI's in the profile". Demello teaches, (see Figure 5), several disparate databases with the historical database containing user profile information and a Targeting Profile Bank that associates user profiles in the 
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. US 8,825,520 B2 in view of Brown (Pub. #: US 2003/0108162 A1). The claims in the instant application contain nearly identical subject matter to the claims in the '520 patent with the exception of the order of the limitations and the presence of the indication in the instant application that the steps of "prompting the customer to provide information, via the customer interface, by which a unique customer identification code (UCI) of the customer can be identified" performed by the Voice Response Unit (VRU) are performed "during a period during which the customer is on hold". However, Brown teaches a Voice Response Unit that performs its functions while the caller is "on hold" with at least the disclosure in Figure 9 that the process is performed by the "On Hold System" and in teaches prompting a user for identifying information in at least 0060-0061 in order to retrieve a user profile while on hold in order to provide the user with personalized services while on hold in at least 0082-0089. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of receiving information from a user during an on-hold period for the purposes of presenting subsequent information as taught by Brown. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself: that is in the substitution of the user-identifying entry method of Brown for the unspecified means of user identification entry of Lagadec.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 1 be found allowable, claims 7 and 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Applicant is advised that should claim 10 be found allowable, claims 16 and 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 16 recite the limitation "wherein retrieving the anonymized customer profile comprises:" in preamble.  There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted as if the "matching the UCIC to an advertisement delivery identification code (ADIC) by identifying an anonymized customer profile" is the intended reference, but clarification is required. 
Claims 8 and 17 recite the limitation "wherein identifying the one or more targeted offers comprises" in preamble.  There is insufficient antecedent basis for this limitation in the claim. The claim has been interpreted as if the "retrieving one or more targeted offers" is the intended reference, but retrieving offers is not the same as identifying offers and clarification is required. 
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lagadec (Pub. #: US 7,590,547 B2) in view of Demello et al. (Pub. #: US 2001/0036224 A1) in view of Brown (Pub. #: US 2003/0108162 A1) in view of Fein et al. (Pub. #: US 2009/0094158 A1).
Claims 1 and 10:
	These claims comprise two embodiments: method and a system. Lagadec teaches a system in at least Figure 1 for performing the following:
	A method for presenting targeted content to a customer 
	(Lagadec: Col. 6, Ll. 40-50)

	(Lagadec: Col. 2, Ll. 5-20 and Col. 3, Ll. 12-55 and Col. 4, Ll. 7-60)

	(Lagadec: Col. 2, Ll. 5-20 and Col. 3, Ll. 12-55 and Col. 4, Ll. 7-60)


and verbally informing the customer through the VRU that the one or more retrieved targeted offers is available to the customer.
	(Lagadec: Col. 2, Ll. 5-20 and Col. 6, Ll. 38-67)
	Lagadec teaches identifying a customer via a "request sent by the consumer [which] includes identification data of the consumer" in Col. 2, Ll. 11-12 and Col. 3, Line 56 - Col. 4, Line 19. Lagadec does not appear to specify that the customer input is received "during a period during which the customer is on hold" and does not appear to make explicit 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of receiving information from a user during an on-hold period for the purposes of presenting subsequent information as taught by Brown. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself: that is in the substitution of the user-identifying entry method of Brown for the unspecified means of user identification entry of Lagadec.
	Lagadec does not appear to make explicit, "matching the UCIC to an advertisement delivery identification code (ADIC) by identifying an anonymized customer profile associated with the UCIC, and reading the ADIC from the anonymized customer profile". Lagadec does not appear to make explicit, "wherein the ADIC is associated with one or more key lifestyle indicators (KLIs) that describe lifestyle attributes of the customer as determined from financial transaction history information of the customer and associated with the UCIC; retrieving one or more targeted offers matched to the customer as a function of the KLIs in the anonymized customer profile;". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined targeted profiles in at least 0093, 0096 and 0112 which correspond to KLIs including financial transaction data such as a "purchasing habits" in at least 0011 and 0012.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the marketing via a voice response unit system of Lagadec with the two identifier technique of Fein. Motivation to combine Lagadec with Fein comes from the desire to establish a system that tracks a user's actions "separate from a user's other data" (Fein: 0017) to enable more targeted advertising and to maintain a user's anonymity (Fein: 0020).
Claim 2:
presenting offer details verbally to the customer via the VRU 
	(Lagadec: col 6, 40-50)
Claim 3:
receiving customer input related to at least one other selected mode ofdelivery of the offer details 
	(Lagadec: col 6, 50-67)
Claim 4:
wherein the at least one other selected mode of delivery is one or more of mail, email, text message and presentation on a webpage of the financial institution upon the customer logging on to the web page 
	(Lagadec:  col 6, 50-67)
Claim 5:

	(Lagadec: col 2, 5-30)
Claim 6:
the at least one selected mode of delivery is one or more of mail, email, text message and presentation on a webpage of the financial institution upon the customer logging on to the web page 
	(Lagadec: col 6, 50-67)
Claim 7:
	Lagadec does not appear to make explicit, "wherein retrieving the anonymized customer profile comprises: identifying a unique customer identification code (UCIC) associated with the customer and assigned by the financial institution" and "and identifying the anonymized customer profile associated with the identified UCIC". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined targeted profiles in at least 0093, 0096 and 0112 which correspond to KLIs including financial transaction data such as a "purchasing habits" in at least 0011 and 0012.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).
Claim 8:
	Lagadec does not appear to make explicit, "wherein identifying the one or more targeted offers comprises: identifying an advertisement identification code (ADIC) associated with the anonymized customer profile and representing the KLIs therein and identifying one or more targeted offers associated with the ADIC". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).
Claim 9:
	Lagadec does not appear to make explicit, "wherein the KLIs describe customer attributes that are determined from the customer's financial transaction history". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined targeted profiles in at least 0093, 0096 and 0112 which correspond to KLIs including financial transaction data such as a "purchasing habits" in at least 0011 and 0012.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).
Claim 11:
presenting offer details verbally to the customer via the VRU 
	(Legadoc: col 6, 40-50)
Claim 12:
receiving customer input related to at least one other selected mode of delivery of the offer details 
	(Legadoc: col 6, 50-67)
Claim 13:

	(Legadoc: col 6, 50-67)
Claim 14:
receiving customer input related to at least one selected mode of delivery of details of the one or more targeted offers 
	(Legadoc: col 6, 50-67)
Claim 15:
wherein the at least one selected mode of delivery is one or more of mail, email, text message and presentation on a webpage of the financial institution upon the customer logging on to the web page 
	(Legadoc: col 6, 50-67)
Claim 16:
	Lagadec does not appear to make explicit, "wherein retrieving the anonymized customer profile comprises: identifying a unique customer identification code (UCIC) associated with the customer and assigned by the financial institution" and "and identifying the anonymized customer profile associated with the identified UCIC". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined targeted profiles in at least 0093, 0096 and 0112 which correspond to KLIs including financial transaction data such as a "purchasing habits" in at least 0011 and 0012.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).
Claim 17:

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).
Claim 18:
 	Lagadec does not appear to make explicit, "wherein the KLIs describe customer attributes that are determined from the customer's financial transaction history…". However, Demello teaches maintaining user profile data in an anonymous profile 0033 including defined targeted profiles in at least 0093, 0096 and 0112 which correspond to KLIs including financial transaction data such as a "purchasing habits" in at least 0011 and 0012. Demello further teaches performing a local analysis on user data and forwarding the results of the analysis to a "profiling server" which corresponds to analyzing transaction data at the "institution" to determine a "profile category" prior to forwarding this category information to the server. 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lagadec with the method of anonymous profile matching across systems/entities for targeted advertisements/content as taught by Demello. Motivation to do so comes from the desire to "enable targeted data delivery and profiling" that is "free of user privacy issues" (Demello: 0018).

	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the marketing via a voice response unit system of Lagadec with the two identifier technique of Fein. Motivation to combine Lagadec with Fein comes from the desire to establish a system that tracks a user's actions "separate from a user's other data" (Fein: 0017) to enable more targeted advertising and to maintain a user's anonymity (Fein: 0020).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT SNIDER whose telephone number is (571)272-9604. The examiner can normally be reached M-W: 9:00-4:30 Mountain (11:00-6:30 Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/S.S/Examiner, Art Unit 3688  

/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621